COURT OF CHANCERY
                                  OF THE
 SAM GLASSCOCK III          STATE OF DELAWARE                 COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                      34 THE CIRCLE
                                                                GEORGETOWN, DELAWARE 19947




                                    May 7, 2020


 Kevin R. Shannon, Esq.                        Rudolf Koch, Esq.
 Christopher N. Kelly, Esq.                    Kevin M. Gallagher, Esq.
 Daniel M. Rusk, Esq.                          Kevin M. Regan, Esq.
 POTTER ANDERSON & CORROON                     RICHARDS, LAYTON & FINGER P.A.
 LLP                                           One Rodney Square
 1313 N. Market Street                         920 North King Street
 Wilmington, Delaware 19801                    Wilmington, Delaware 19801

              RE: RoundPoint Mortgage Servicing Corporation, et al. v. Freedom
              Mortgage Corporation et al., C.A. No. 2020-0161-SG

Dear Counsel:

      I have Plaintiffs’ motion for reargument. The Plaintiffs have moved for

reargument of a scheduling order. A motion for reargument is appropriate in two

circumstances: where the court has “overlooked a decision or principle of law that

would have controlling effect or misapprehended the facts or the law so the outcome

of the decision would be different.” RE: Kratos Def. & Sec. Sols., Inc., v. Securitas

Elec. Sec., Inc., 2020 WL 1922000, at *1 (Del. Ch. Apr. 20, 2020) (quoting Pontone

v. Milso Indus. Corp., 2014 WL 4352341, at *1 (Del. Ch. Sept. 13, 2014)). Neither

of those circumstances is present here. Plaintiffs simply disagree with a matter

within the court’s discretion. Coleman v. PricewaterhouseCoopers, LLC, 902 A.2d
1102, 1107 (Del. 2006) (“It is well settled that the trial court has discretion to resolve

scheduling issues and to control its own docket.” (internal quotations omitted)).

Therefore, to the extent I consider the Plaintiffs’ motion a motion for reargument it

is denied.

      I find it appropriate, however, to consider the Plaintiffs’ motion a motion for

reconsideration of scheduling, I have directed my Assistant to contact the parties to

schedule a teleconference promptly regarding moving this matter forward.

      To the extent the foregoing requires an order to take effect, it is SO

ORDERED.


                                                Sincerely,

                                                /s/ Sam Glasscock III

                                                Sam Glasscock III




                                            2